Citation Nr: 1105370	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected residual degenerative 
arthritis, right ankle injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1971 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2008 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
North Little Rock, Arkansas.

The Board notes that the appeal originally included the issue of 
entitlement to service connection for tinnitus.  However, service 
connection for tinnitus was granted in a September 2009 rating 
decision, and as such, is no longer on appeal.

The Board also notes that the Veteran was initially denied 
service connection for bilateral hearing loss in an April 1986 
rating decision.  However, evidence associated with the claims 
file since the issuance of the April 1986 decision includes 
relevant service treatment records from the Veteran's period of 
service from 1979 to 1985.  The date of receipt of these records 
is December 2008.  

Applicable regulations provide that, at any time after VA issues 
a decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when VA 
first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of the same section (which defines 
new and material evidence).  The regulation further identifies 
service records related to a claimed in-service event, injury, or 
disease as relevant service department records.  38 C.F.R. 
§3.156(c)(1)(i).  As such, new and material evidence is not 
needed to reopen a previously denied claim when relevant service 
treatment records and/or any other relevant service department 
records are received after a prior final denial.  Rather, the 
claim is simply reviewed on a de novo basis. 

In the instant case, the Board finds that the newly received 
service treatment records relate to an in-service event relevant 
to the Veteran's claimed hearing loss.  Specifically, such 
records demonstrate the Veteran suffered from hearing loss on his 
discharge examination.  Therefore, the newly received service 
treatment records fall under the scope of 38 C.F.R. § 3.156(c) 
and, as such, the Board will consider his claim of entitlement to 
service connection for bilateral hearing loss on a de novo basis.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

The Veteran does not have a current diagnosis of bilateral 
hearing loss as defined by VA regulations.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, November 2007, May 
2008, and June 2008 letters, sent prior to the initial July 2008 
rating decision, advised the Veteran of the evidence and 
information necessary to substantiate his service connection 
claim, as well as his and VA's respective responsibilities in 
obtaining such evidence and information.  Additionally, such 
letters informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective date 
in accordance with Dingess/Hartman, supra.  

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and other pertinent medical records, as 
well as providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has obtained all identified VA outpatient 
and service treatment records.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that has not been obtained or is necessary for 
a fair adjudication of the claim.  Additionally, the Veteran was 
afforded VA examinations in June 2008 and April 2009.  Therefore, 
the available medical evidence and records have been obtained in 
order to make an adequate determination.

Therefore, VA's duty to assist in the development of the 
Veteran's claim is complete, and no further notice or assistance 
is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Therefore, the Veteran will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; in-service incurrence or aggravation of a 
disease or injury; and a nexus between the claimed in- service 
disease or injury and the present disease or injury.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, including organic diseases of the nervous system, to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 
4, 1995, opinion, VA's Under Secretary for Health determined that 
it was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Court has held that service connection can be granted for a 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss which first 
met VA's definition of disability after service.  Hensley, supra, 
at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He asserts he was exposed to jet engine 
noise during active duty that damaged his hearing.  Therefore, 
the Veteran claims that service connection for bilateral hearing 
loss is warranted. 

The Veteran's entrance examination from March 1971 showed normal 
hearing of 0 to 20 decibels (dB) in the range of 500 Hertz to 
4000 Hertz.  See Hensley, supra.  In June 1980, the Veteran had a 
periodic examination.  The hearing test again demonstrated normal 
hearing.  Audiograms from November 1983 and February 1984 also 
demonstrated normal hearing.  A periodic examination in October 
1984 demonstrated normal hearing.  During the separation 
examination from September 1985, the Veteran complained of loss 
of hearing, bilaterally (1983), and it was noted that there was a 
lack of old records for comparison.  Physical examination 
revealed good bone conduction, but the Veteran complained of his 
ears not popping at altitude.  Laboratory results were within 
normal limits.  An audiogram revealed low and high frequency 
hearing loss, bilaterally.  

The Veteran was afforded a VA examination in February 1986, less 
than a year after separation from service.  The Veteran 
complained that both ears were a little "fuzzy" and he reported 
bad earaches in both ears, every other week.  On the authorized 
audiological evaluation in February 1986, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
10
15
LEFT
5
5
0
10
15

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  The examiner stated the Veteran's hearing 
was within normal limits, bilaterally.

The Veteran was afforded a VA examination in June 2008.  He 
complained of difficulty hearing and that he had the greatest 
difficulty hearing speech from a distance.  He reported being 
exposed to jet engine noises during service, without hearing 
protection, and to being exposed to post-service occupational 
noise, with hearing protection.  He denied any recreational 
exposure.  On the authorized audiological evaluation in June 
2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
30
LEFT
20
25
20
15
25

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  The examiner stated the Veteran presented 
with essentially normal hearing acuity, bilaterally, although 
there was a mild sensorineural hearing loss at 4000 Hz in the 
right ear.  The examiner opined that the Veteran's current 
findings are not consistent with acoustic trauma during military.  
The examiner explained his opinion by stating that the although 
the Veteran's enlistment examination revealed normal hearing 
acuity, bilaterally, and his separation examination revealed a 
moderate to moderately severe hearing loss, bilaterally, an 
examination dated February 1986, shortly after separation, 
revealed normal hearing, bilaterally.  

The Veteran was afforded a more recent VA examination in April 
2009.  He complained of difficulty hearing every once in a while.  
He reported military noise exposure from jet engines and 
occupational post-service noise exposure for a period of four 
years.  On the authorized audiological evaluation in April 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
15
20
LEFT
10
15
10
15
20

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  The Veteran's hearing was clinically 
normal.

VA outpatient records were also reviewed.  A problem list (both 
active and inactive) from December 2008 did not indicate that the 
Veteran has bilateral hearing loss.

The medical evidence does not show that the current auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or that the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  Where the medical 
evidence establishes that a Veteran does not currently have a 
disorder for which service connection is sought, service 
connection for that disorder is not authorized under the statues 
governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  There is no current diagnosis of bilateral hearing loss, 
as defined by 38 C.F.R. § 3.385.  In the absence of medical 
evidence of current hearing loss, the claim for service 
connection for hearing loss must be denied. 

Although the Veteran is certainly competent to state that he has 
noticed a difficulty in hearing since discharge from service, 
there are no objective findings to support that assertion.  In 
fact, although the separation examination noted hearing loss, a 
VA examination conducted less than a year later demonstrated 
normal hearing.  See February 1986 VA examination.  Additionally, 
all subsequent hearing examinations have revealed normal hearing 
levels.  

In light of the foregoing, the preponderance of the evidence is 
against the claim of service connection for bilateral hearing 
loss, there is no doubt to be resolved; and service connection 
for hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim of 
entitlement to service connection for a low back disorder so that 
he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159

The Veteran is seeking entitlement to service connection for a 
low back disorder, to include as secondary to service-connected 
residual degenerative arthritis, right ankle injury.

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in April 2009.  The 
examiner opined that the Veteran's current lower back condition 
is not at least as likely as not due to his service-connected 
right ankle condition because there is not a direct link between 
the Veteran's current condition and his right ankle condition.  
No discussion was provided regarding the possibility of 
aggravation.  As stated previously, secondary service connection 
can be established if the evidence shows a current disability is 
aggravated by a service-connected disability.  Therefore, a 
remand is necessary in order to obtain an addendum opinion 
regarding whether the Veteran's low back disorder is aggravated 
by his service-connected ankle disability.  

Additionally, the record reflects that the Veteran receives 
treatment at the VA facilities located in Texarkana, Arkansas, 
and Shreveport, Louisiana.  The most recent treatment records 
contained in the claims file are dated in November 2008.  
Therefore, while on remand, any additional VA treatment records 
from such facilities dated from November 2008 to the present 
should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the 
Texarkana and Shreveport VA facilities 
dated from November 2008 to the present.  
All reasonable attempts should be made to 
obtain any identified records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After all outstanding records have 
been associated with the claims file, 
return the claims file to the VA examiner 
who conducted the April 2009 spine 
examination.  If the April 2009 examiner 
is not available or cannot offer the 
requested opinion without examining the 
Veteran, the Veteran should be scheduled 
for an appropriate VA examination so as to 
address the following inquiries.  After a 
review of the record, to include all 
medical records and lay statements 
contained therein, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the Veteran's 
low back disorder is aggravated by his 
service-connected right ankle disability.

If aggravation is found, the examiner 
should identify the baseline level of 
severity of the low back, pointing to 
medical evidence before the onset of 
aggravation or the earliest medical 
evidence created at any time between the 
onset of aggravation and the current level 
of severity.  In addressing the 
aggravation question, the examiner should 
also identify any impairment that is due 
to the natural progression of the disease.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his low back disorder, and 
the continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 

Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


